Citation Nr: 0905815	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-36 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of removal of 
liposarcoma of the right thigh, claimed as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P.T.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2005, the Veteran testified before the undersigned at 
the RO.  A transcript of the hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of 
Vietnam.

2.  Liposarcoma was not manifest during service or within a 
year after discharge, and is not related to the Veteran's 
active service.


CONCLUSION OF LAW

Liposarcoma of the right thigh was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in September 2003 told the Veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was informed of what the evidence needed to show in 
order to substantiate his service connection claim, including 
the evidence needed to show that it was due to herbicide 
exposure.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Veteran was not provided with this notice.  However, since 
the Veteran's claim is denied herein, no disability rating or 
effective date will be assigned, so the absence of this 
notice constitutes harmless error.

Here, adequate VCAA notice was provided prior to the April 
2004 initial adjudication of the Veteran's claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

The Veteran has not been afforded an examination on the issue 
decided herein.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006) the Court held that VA must provide a medical 
examination when there is: (1) competent evidence of a 
current disability or persistent recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Here, there is 
evidence of treatment for liposarcoma.  However, there is no 
competent evidence suggesting a relationship between the 
liposarcoma and service, to include as secondary to in-
service herbicide exposure, and the Veteran lacks qualifying 
active service in Vietnam.  Therefore, the Board finds that 
an examination to determine the etiology of the Veteran's 
liposarcoma is not required.

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.



Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and malignant 
tumors become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to an herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include soft-tissue sarcoma, which includes 
liposarcoma.  38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a).  VA's General Counsel has determined that the 
regulatory definition (which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic of Vietnam.  See VAOPGCPREC 
27-97.  Specifically, the General Counsel has concluded that 
in order to establish qualifying "service in Vietnam" a 
veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam.  Service on a deep water naval vessel in 
waters off the shore of the Republic of Vietnam, without 
proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the U.S. 
Court of Appeals for the Federal Circuit reversed and 
remanded an August 16, 2006, decision issued by the U.S. 
Court of Appeals for Veterans Claims in Haas v. Nicholson, 20 
Vet. App. 257 (2006).  In that decision, the Veterans Claims 
Court had reversed and remanded a February 20, 2004, Board 
decision that had denied the appellant's claim for service 
connection for diabetes mellitus, with peripheral neuropathy, 
nephropathy, and retinopathy as a result of exposure to 
herbicides.  For purposes of applying the presumption of 
exposure to herbicides set forth under 38 C.F.R. § 
3.307(a)(6)(iii), the Veterans Claims Court had held that 
"service in the Republic of Vietnam" will, in the absence 
of contradictory evidence, be presumed based upon the 
veteran's receipt of a Vietnam Service Medal (VSM), without 
any additional proof required that a veteran who served in 
waters offshore actually set foot on land in the Republic of 
Vietnam.

In reviewing the matter on appeal, the Federal Circuit held 
that VA's requirement that a claimant must have been present 
within the land borders of Vietnam at some point in the 
course of duty in order to be entitled to the presumption of 
herbicide exposure and service connection constitutes a 
permissible interpretation of 38 U.S.C. § 1116(a)(1) and 38 
C.F.R. § 3.307(a)(6)(iii).  In January 2009, the Secretary 
lifted the previously invoked stay on processing claims 
affected by the decision in Haas.  As such, the Board will 
proceed with the Veteran's claim.

Even if a veteran is found not to be entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disability was incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

The Veteran's DD Form 214 (separation document) indicates he 
served from August 1969 to June 1973.  He had no foreign or 
sea service during this time.  He was awarded the National 
Defense Service Medal.

A service personnel record shows the Veteran on board the USS 
Constellation in November 1974.  A service treatment record 
shows him as treated aboard the USS Constellation in October 
1974.  A subsequent service personnel record shows the 
Veteran reported to the USS Kitty Hawk in August 1975.

A second DD Form 214 shows the Veteran served from June 1973 
to June 1978.  It appears to show he had four years and nine 
months of foreign or sea service.  It shows he was awarded 
the Good Conduct Awards for both of his periods of service.  
The form is somewhat illegible.  However, it does not appear 
to indicate the award of the Vietnam Service Medal.

The Veteran's service records contain no evidence of 
treatment for liposarcoma.

VA outpatient and hospitalization records show the Veteran 
was diagnosed with a liposarcoma of the right thigh in May 
2003 and treated through September 2003.

June 2003 hospitalization records show the Veteran underwent 
surgery for his liposarcoma of the right thigh.

On his June 2003 claim, the Veteran indicated that he served 
in Vietnam from 1971 to 1974.  The Veteran did not provide 
more specific dates.

In a June 2003 written statement, the Veteran indicated that 
he served nine years in the Navy from 1969 to 1978.  He 
served on board aircraft carriers, including the Kitty Hawk, 
the Constellation, and the Ranger in the Tonkin Gulf in 
Vietnam.  He believed the cancer was due to exposure to Agent 
Orange in Vietnam.

In a July 2003 written statement, the Veteran indicated that 
he was on three aircraft carriers in the Tonkin Gulf during 
the years when Agent Orange was used.  He sat on drums of 
chemicals and moved them.  In addition, the water tasted bad.

In a September 2003 response to the RO, the National 
Personnel Records Center indicated that there was no evidence 
in the Veteran's file to substantiate any service in the 
Republic of Vietnam.

In a September 2003 written statement, the Veteran indicated 
that he was on three separate aircraft carriers in the Tonkin 
Gulf.  There were many drums and different kinds of 
chemicals.  While repairing aircraft systems, he would get 
soaked in strange chemicals and hydraulic fluids from radar 
antenna.  He was one mile off land of Vietnam.  He was in the 
Tonkin Gulf for months at a time.

An article submitted by the Veteran in October 2003 states 
that all United States defoliation operations in Vietnam were 
brought to an end in June 1971.

In a May 2004 written statement, the Veteran's fiancé 
indicated that the Veteran was having trouble proving that he 
was one mile offshore in the Tonkin Gulf in Vietnam.  She 
stated that the last letter from VA indicated the Veteran had 
to have been on shore in Vietnam.  She contended that this 
contradicted VA's other literature, which stated that if he 
was in or around the waters, he would be eligible for 
benefits based on Agent Orange exposure.  She indicated that 
the Veteran stated he touched the aircraft after they 
returned to the ship from Vietnam.

In an October 2004 written statement, the Veteran indicated 
that, while on board ship in the Tonkin Gulf, he was sent to 
Vietnam occasionally when aircraft needed servicing.

In May 2005, the Veteran testified before the undersigned.  
He was stationed in the Tonkin Gulf.  When the aircraft could 
not be brought to the ship, he was sent to Vietnam to repair 
them on land.  He believed he was stationed aboard the USS 
Constellation in 1972 and 1973.  After that, he was assigned 
to the USS Kitty Hawk.  Both ships operated in the waters 
around Vietnam.  When he went on land to repair aircraft, he 
was only there about 48 or 72 hours, until the aircraft was 
fixed.

In a June 2005 written statement, a man states he was a 
shipmate of the Veteran during a cruise of 1969 or so to the 
Tonkin Gulf.  They both worked repairing planes.  When the 
aircraft landed in Vietnam, they would go as crew to return 
the plane to the ship.  While there, they also used the Agent 
Orange barrels as bar-b-que pits and to gather fresh water, 
and they were in direct contact with AgentOrange.

In determining whether the evidence shows the Veteran had 
service on land in Vietnam, the Board has reviewed the entire 
claims file.  The Board finds that there are numerous 
contradictions in the Veteran's statements and the evidence 
of record, concerning his service.  First, the Veteran 
indicated in his claim that he served in Vietnam from 1971 to 
1974.  However, his first DD Form 214, dated in June 1973, 
shows he had no foreign or sea service up to that point.  In 
addition, his records do not show him on the USS 
Constellation until mid 1974 and he was transferred to the 
USS Kitty Hawk in August 1975.  This contradicts his initial 
assertion that he served in Vietnam from 1971 to 1974.

In numerous written statements dated from June 2003 to May 
2004, the Veteran and his fiancé indicated that he served in 
the Tonkin Gulf, one mile off shore of Vietnam.  In response 
to a letter from the RO, the Veteran's fiancé argued that his 
service off shore should qualify him for presumptive service 
connection based on Agent Orange exposure, according to VA 
regulations.

It was not until the Veteran's October 2004 written 
statement, contained on his substantive appeal (VA Form 9), 
that the Veteran contended that he was occasionally sent on 
shore to fix aircraft in Vietnam.  He thereafter reiterated 
this contention during his May 2005 hearing.

Finally, the Board acknowledges the written statement from 
the Veteran's fellow shipmate that they served together, and 
he and the Veteran were sent on shore to fix aircraft.  
However, the author of this statement indicated that they 
served together in the Gulf of Tonkin in 1969 or so.  As 
noted above, as of June 1973, the Veteran had no foreign or 
sea service.  Therefore, this statement is not credible.

Given the contradictions in the statements of the Veteran, 
that of his fiancé, and the personnel records in the claims 
file, the Board finds that the Veteran is not credible with 
regard to whether he had service on land in Vietnam.  He 
provided inaccurate dates that conflict with those in his 
personnel file.  Furthermore, he argued first that his 
service off shore in the Gulf of Tonkin should qualify him 
for Agent Orange disability before changing his contention 
and stating that he did have service on land in Vietnam.

Finally, the Board notes that the National Personnel Records 
Center has certified that there is no evidence in the 
Veteran's service records to show he had service in Vietnam.

Since the Veteran's statements are not credible, and there is 
no other evidence showing service on land in Vietnam, the 
Board finds that the evidence preponderates against a finding 
that the Veteran had service in Vietnam.  Therefore, he is 
not entitled to presumptive service connection under 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Furthermore, the Veteran was not diagnosed with liposarcoma 
until 2003.  He testified in May 2005 that the disorder was 
first diagnosed in 2002.  In 1999, his fiancé first noticed 
that his right thigh was larger than his left thigh.  
Nevertheless, the Veteran did not manifest this disorder 
within one year of separation.  Therefore, service connected 
under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) is not warranted.

Finally, there is no competent evidence of record linking the 
Veteran's liposarcoma of the right thigh to his service.  The 
Veteran testified in May 2005 that his physician told him 
they were related.  However, the undersigned held open the 
record for the Veteran, who then failed to submit a statement 
from his physician.  Therefore, there is no competent opinion 
of record suggesting such a relationship.  While the Veteran 
believes his liposarcoma is related to his service, 
specifically to his contended exposure to Agent Orange, he 
has not been shown to have the requisite medical training or 
knowledge to provide a competent opinion as to the etiology 
of his disorder.  Jandreau v. Nicholson, 492 F.3d 1372 
(2007).

As such, the evidence preponderates against the Veteran's 
claim, and it must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of removal of liposarcoma of 
the right thigh, claimed as due to herbicide exposure, is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


